Name: 78/723/EEC: Commission Decision of 3 August 1978 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Finnigan GC-MS System, Model 4010'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-09-02

 Avis juridique important|31978D072378/723/EEC: Commission Decision of 3 August 1978 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Finnigan GC-MS System, Model 4010' Official Journal L 241 , 02/09/1978 P. 0013 - 0013 Greek special edition: Chapter 02 Volume 6 P. 0228 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 3 AUGUST 1978 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' FINNIGAN GC-MS SYSTEM , MODEL 4010 ' ( 78/723/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 16 FEBRUARY 1978 , THE GERMAN GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' FINNIGAN GC-MS SYSTEM , MODEL 4010 ' SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL OF THE MEMBER STATES MET ON 18 JULY 1978 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWS THAT THE APPARATUS IN QUESTION IS A GAS CHROMATOGRAPH AND MASS SPECTROMETER SYSTEM COMBINED WITH COMPUTER INTENDED FOR USE IN PARTICULAR IN RESEARCH WORK ON BIOCHEMICAL PROCESSES AND MOLECULAR CHANGES IN THE METABOLISM OF THE NERVOUS SYSTEM OF PERSONS SUFFERING FROM SCHIZOPHRENIA AND THE STUDY OF LABORATORY ANIMALS ; WHEREAS THESE SPECIAL CHARACTERISTICS AND THE USE FOR WHICH IT IS INTENDED RENDER IT AN INSTRUMENT SUITABLE FOR PURE SCIENTIFIC RESEARCH ; WHEREAS IT MUST THUS BE CONSIDERED TO BE A SCIENTIFIC INSTRUMENT ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS CAPABLE OF USE FOR THE SAME PURPOSE IS CURRENTLY MANUFACTURED IN THE COMMUNITY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' FINNIGAN GC-MS SYSTEM , MODEL 4010 ' MUST BE CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF REGULATION ( EEC ) NO 1795/75 OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 3 AUGUST 1978 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION